Citation Nr: 1718232	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder disability, to include labral tear (including superior labral anterior-posterior lesion (SLAP)), degenerative arthritis, bursitis, and tendinopathy.

2. Entitlement to service connection for a left shoulder disability, to include rotator cuff tear, degenerative arthritis, surgical repair of the rotator cuff tear, and tendinopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2015. A transcript of the hearing is associated with the electronic claims file.

In January 2016 the Board reopened the Veteran's claim for entitlement to service connection for a right shoulder disability, and remanded the issues of entitlement to service connection for  left and right shoulder disabilities for additional development and readjudication. As noted below, there has been substantial compliance with its previous Remand, and this matter is now properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. A right shoulder disability, to include labral tear (including SLAP), degenerative arthritis, bursitis, and tendinopathy, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.
2. A left shoulder disability, to include rotator cuff tear, degenerative arthritis, surgical repair of the rotator cuff tear, and tendinopathy, manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. A right shoulder disability, to include labral tear (including SLAP), degenerative arthritis, bursitis, and tendinopathy, was not incurred in or aggravated by service, and such incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

2. A left shoulder disability, to include rotator cuff tear, degenerative arthritis, surgical repair of the rotator cuff tear, and tendinopathy, was not incurred in or aggravated by service, and such incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the decision on appeal, a June 2010 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim. Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates. The letter also provided information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) regarding VA's duty to notify. 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. The Veteran's service treatment records, military personnel records, lay statements, and VA and private treatment records have been obtained and associated with the record. 

The Veteran was afforded VA examinations of his joints in January 2010 and of his bilateral shoulders in February 2016. An addendum opinion was furnished in November 2016. The examination reports indicate that the examiners reviewed the Veteran's claims file, examined the Veteran, and, taken together with the addendum opinion, provide opinions supported by evidence and rationale. 

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in these appeals.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim for further development in January 2016 and September 2016. 

In accordance with the January 2016 and September 2016 Remand instructions, VA has obtained outstanding VA treatment records from January 2009 to November 2016, and associated such with the electronic claims record. Thus, the Board finds that there has been substantial compliance with this Remand directive. See Stegall, 11 Vet. App. at 271.

Moreover, in accordance with the January 2016 Remand directives, in February 2016 the Veteran was afforded a VA examination of his bilateral shoulders. The VA examination report notes a review of the Veteran's entire claims file, and interviewed and examined the Veteran. The examiner considered the record and the Veteran's contentions, and opined as to whether the Veteran's disability had its onset in service or is otherwise related to the Veteran' service. However, after a review of the examination report, the Board did not find the February 2016 VA examiner's opinions to be well supported by detailed rationale. 

As a result, the Board remanded the matter once again in September 2016, and on remand, requested an addendum opinion that specifically considers the Veteran's September 2014 testimony and assertions. The September 2016 Board Remand also reminded the examiner that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993). Thus, the. Veteran was afforded an addendum opinion in November 2016. The examiner noted a thorough review of the Veteran's complete claims file and assertions, and included pertinent information from the Veteran's September 2015 testimony, medical and military history. The examiner provided an addendum opinion that is sufficiently supported by evidence and medical knowledge. The Board finds that the addendum opinion is not based solely on the absence of documentation in the record, but instead takes into account the Veteran's reports of symptoms and history. Dalton v. Peake, 21 Vet. App. 23 (2007).

Last, the RO provided the Veteran with a supplemental statements of the case (SSOC) in March 2017, as directed in the Remand instructions.

Therefore, the Board finds that the VA has adequately developed the Veteran's claims by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and an SSOC. The Board finds that there has been substantial compliance with its prior Remand directives. See Stegall, 11 Vet. App. at 271 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection for Right and Left Shoulder Disabilities

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Arthritis, which includes arthosis and degenerative joint disease, is listed as a chronic disease under 38 C.F.R. § 3.309 (a). 

Under 38 C.F.R. § 3.303 (b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309 (a). Walker, 708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303 (b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as to the first prong of service connection under Shedden, the existence of a present disability, the record indicates that the Veteran has currently diagnosed disabilities of the right and left shoulders. Shedden, 381 F.3d at 1167. As noted in the January 2016 VA examination report, the Veteran's left shoulder has the following diagnoses: rotator cuff tear, degenerative arthritis, surgical repair of the rotator cuff tear, and tendinopathy. Also noted in the January 2016 VA examination report, the Veteran's right shoulder has the following diagnoses: labral tear (including superior labral anterior-posterior lesion (SLAP)), degenerative arthritis, bursitis, and tendinopathy.

Moreover, pertaining to the right shoulder, a December 2004 x-ray of the right shoulder was determined to be normal by M. G., M.D., but a December 2004 private treatment record from J. L. S., M.D., notes the following assessment of the right shoulder: impingement syndrome, slight adhesive capsulitis, and possible rotator cuff tear. A November 2010 private treatment record from Dr. J. L. S. notes an impression of the Veteran's right shoulder as the following: SLAP lesion of the anterosuperior and posterior superior labrum, mild supraspinatus and infraspinatus tendinosis, mild acromioclavicular degenerative arthrosis, and mild subacromial/subdeltoid bursitis. An August 2010 record from Dr. J. L. S. includes a diagnosis of acromioclavicular separation with arthrosis cyst distal clavicle, impingement syndrome, and bursitis partial cuff, of the Veteran's right shoulder.

Pertaining to the left shoulder, a May 2010 private treatment record by D. N., M.D., notes a painful lump on the left shoulder, with findings of degenerative changes at the acromioclavicular joint of the left shoulder, and a small partial tear of the inferior fibers of the infraspinatus tendon near the insertion of the left shoulder. A June private treatment record from Dr. J. L. S. notes an assessment of the Veteran's left shoulder as AC joint arthrosis, large cyst, and partial cuff tear.

Thus after a review of the medical evidence of record, the Board finds that the first prong of Shedden, a current disability, is satisfied as to both claims, for there are diagnoses for both the right and left shoulders. Shedden, 381 F.3d at 1167.

As for the second prong of service connection, an in-service incurrence or aggravation of a disease or injury, the Veteran contends that his current bilateral shoulder disabilities are the result of an injury in service. The Veteran's DD-214 indicates that he served as a supply administration and operations clerk for two years and seven months. At the September 2014 Travel Board hearing, the Veteran testified that he injured both shoulders during basic training, the same time he injured his now service-connected right elbow. Specifically, the Veteran testified that when he was in boot camp he was rappelling and had never done so before. See September 2014 Travel Board hearing transcript. He explained that he stopped in the rope quick enough that he slammed into the wall, bounced off of it, and slammed into it again for a second time. He stated that he did not go to sick bay in boot camp because he was just trying to graduate. The Veteran also asserts that his bilateral shoulder disabilities are due to overuse during service, including carrying objects, pushups, and other tasks, all of which are consistent with his service. 

Service treatment records are silent for any complaints of a shoulder injury, but service treatment records do reflect a complaint of a right elbow injury in March 1983, which is within the 13 week period following enlistment during which the Veteran states he was in basic training. Thus, given the Veteran's assertions and service treatment records, and applying the benefit of the doubt doctrine, the Board finds that the second prong of service connection under Shedden, an in-service incurrence or injury, is satisfied as to each claim. Shedden, 381 F.3d at 1167. 

As for the third prong of service connection under Shedden, a nexus between the current disabilities and in-service injury or event, the Board considers the service treatment records, the VA medical examination opinions, and the Veteran's lay testimony provided in the record.

Again, the Board notes that service treatment records are silent for any complaints of a shoulder injury. The Veteran's January 1986 separation examination report is silent to a bilateral shoulder injury or disability, and included a normal clinical evaluation of the upper extremities. In addition, upon separation in January 1986, the Veteran reported that he did not have then nor had he ever had a "painful or 'trick' shoulder or elbow." 

The Board notes that the Veteran's first complaint of a shoulder problem is in 2004, over 15 years after his discharge from service. A December 2004 private treatment record from Dr. J. L. S. notes that the Veteran reported that his right shoulder has bothered him "off and on when lifting weights." Additional private treatment records throughout 2007, 2008, and 2010 note regular workouts with lifting of heavy weights. A July 2014 private treatment record from Dr. J. L S. notes that the Veteran has a past history of shoulder surgery with good results, but that "[l]ifting heavy weights recently onset his pain."

The Veteran was afforded a VA examination of his joints in January 2010. However, the examiner did not specifically examine the Veteran's shoulder and did not specifically note a diagnosis pertinent to the claims in this matter.

Thus, upon Remand, the Veteran was afforded a VA examination in February 2016. The examiner reviewed the claims file, noted a review of the Veteran's medical history, and reported the Veteran's assertions as to his bilateral shoulder injury in service. The examiner opined that the Veteran's left and right shoulder disabilities are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service. The examiner supported his opinion by stating that "[t]he evidence in the medical records does not show an event, disease or injury while active in the military. Furthermore, there is no evidence of a disability which began while active in the military or was caused by some event or experience while active in the military. According to the records, the claimed condition had not been established during the time that the Veteran was active in the military."

Upon Remand, the examiner was directed to specifically consider the Veteran's assertions at the September 2015 Travel Board hearing, and to support his opinion with evidence in the record. In other words, the addendum opinion was to take into account the Veteran's reports of symptoms and history. Accordingly, an addendum opinion was furnished in November 2016. The examiner again concluded that "[t]here is no evidence/ no proof/ no documentation of any shoulder condition in the service treatment records, including in the Veteran's own handwriting in the January 8, 1986 report of medical history when the Veteran marks "no" to "any shoulder problem." The examiner's addendum opinion further notes that the Veteran did not seek treatment for a shoulder condition for a period of 18 years, and that "it is very unlikely that the Veteran had an ongoing shoulder condition for those 18 years and never sought medical attention for it until 2004, even though there are multiple visits documented with his primary care physician with no mention of a shoulder condition."

As the November 2016 addendum opinion notes, the Veteran visited his primary care physician in January 1995, January 1996, June 1996, September 1996, December 1996, October 1997, November 1997, August 1998, September 1998, January 1999, February 1999, March 1999, and June 2004, with no mention or complaint of a shoulder problem.

The Board finds the VA examiner's opinion, together with the addendum opinion, to be highly probative. The VA examiner took into consideration all relevant facts and reviewed the Veteran along with his claims file. The VA examiner provided rationale to support his opinion, and detailed the Veteran's asserted military and medical history, to include his service treatment records and Travel Board testimony. 

While the Board notes that lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). Further, a negative inference may be drawn from the absence complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). In this case, as noted by the VA medical opinions, the Veteran's discharge examination does not indicate a history of or a current shoulder problem. Furthermore, as noted by the November 2016 addendum opinion, the Veteran did not seek treatment for or report shoulder pain until 2004, despite seeking treatment for other conditions from his primary care physician on several occasions prior to 2004. Moreover, the examiner concluded that "it is very unlikely that the Veteran had an ongoing shoulder condition for those 18 years and never sought medical attention for it until 2004." Thus, the Board finds that the VA examiner provided rationale, complete with medical knowledge and evidence of record, to support his opinion. Furthermore, there is no evidence indicating that the examiner is not competent or credible, and because the opinion as to this claim is based on accurate facts and supported by a well-reasoned rationale, the Board accepts the examiner's conclusion and addendum opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008). As such, the Board accords the VA examiner's opinion significant weight. See id. 

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the preponderance of the evidence is against a finding that the disability manifested either in-service or within the first post-service year. Id; 38 C.F.R. §§ 3.303 (b), 3.307; Walker, 708 F.3d 1331. Again, the Board notes that the Veteran's service treatment records and separation examination are silent for any complaints or diagnoses of a bilateral shoulder disability. Post-service treatment records are silent for any indication of shoulder pain or the presence of a disability within the first post-service year, moreover, the Veteran reports a history of lifting heavy weights post-service. For the showing of chronic disease in service, a combination of manifestations must sufficiently identify the disease entity, and sufficient observation must establish chronicity at the time, as distinguished from merely isolated findings. See 38 C.F.R. § 3.303 (b) (2016). Therefore, although the Veteran testifies as to pain in service, the Board cannot find that the Veteran's bilateral shoulder disability was chronic in service.

Moreover, when the fact of chronicity in service is not adequately supported, service connection may be established by a showing of continuity of symptomatology after discharge. See 38 C.F.R. § 3.303 (b) (2016). The Veteran has reported continuity since service. To the extent that the Veteran contends he has experienced bilateral shoulder symptoms since service, the Board initially notes that he is competent to report such symptoms. See Jandreau, 492 F.3d at 1377. However, after a review of the record in its entirety, the Board does not find the Veteran's assertions as to his continued symptomatology to be credible. Again, as noted by the VA medical opinions, the Veteran's discharge examination does not indicate a history of or a current shoulder problem, and the Veteran did not seek treatment for or report shoulder pain until 2004, despite seeking treatment for other conditions from his primary care physician on several occasions prior to 2004. Additionally, the Board particularly notes the Veteran's continuous report of heavy weight lifting post-service. The Board finds that his actions post-service call into question the legitimacy of his assertions of continued bilateral shoulder pain since service.

Therefore, the Board finds that the statements regarding continuity of symptoms since service are not credible and are outweighed in probative value by the separation examination and the objective medical evidence of record. Accordingly, continuity of symptomatology is not shown. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

Thus, the Board provides more weight to the VA medical opinions of record and finds that the third criteria to establish service connection on a direct basis is not met. Because a preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right shoulder disability, to include labral tear (including SLAP), degenerative arthritis, bursitis, and tendinopathy, is denied.

Entitlement to service connection for a left shoulder disability, to include rotator cuff tear, degenerative arthritis, surgical repair of the rotator cuff tear, and tendinopathy, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


